            Case 0:21-cv-00013-SWS Document 40 Filed 05/10/21 Page 1 of 5




 L. Poe Leggette (Wyo. Bar No. 7-4652)           JEAN E. WILLIAMS
 Mark S. Barron                                  Acting Assistant Attorney General
 Alexander K. Obrecht (Wyo. Bar No. 7-5542)      Environment & Natural Resources Division
 BAKER & HOSTETLER LLP                           United States Department of Justice
 1801 California Street, Suite 4400
 Denver, Colorado 80202                          MICHAEL S. SAWYER
 Telephone: 303.861.0600                         Trial Attorney, Natural Resources Section
 Facsimile: 303.861.7805                         Ben Franklin Station, P.O. Box 7611
 pleggette@bakerlaw.com                          Washington, D.C. 20044-7611
 mbarron@bakerlaw.com                            Telephone: (202) 514-5273 (Sawyer)
 aobrecht@bakerlaw.com                           Fax:        (202) 305-0506
                                                 Email:      michael.sawyer@usdoj.gov
 Attorneys for Petitioners Western Energy
 Alliance & Petroleum Association of Wyoming Counsel for Federal Defendants



                      IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF WYOMING

WESTERN ENERGY ALLIANCE and                 )
PETROLEUM ASSOCIATION OF                    )
WYOMING,                                    )
                                            )
               Petitioners,                 )
                                            )
       v.                                   )      Civil Case No. 0:21-cv-00013-SWS
                                            )
JOSEPH R. BIDEN, Jr., in his official       )
capacity as President of the United States, )
DEB HAALAND, in her official                )
capacity as Secretary of the Interior,      )
and UNITED STATES BUREAU                    )
OF LAND MANAGEMENT,                         )
                                            )
               Respondents.                 )
____________________________________)

                     JOINT MOTION TO ADOPT BRIEFING PLAN
                    ON MOTION FOR PRELIMINARY INJUNCTION

         Petitioners Western Energy Alliance and the Petroleum Association of Wyoming and

federal defendants submit respectfully this joint motion requesting the Court adopt the parties’




4836-6035-3001.1
            Case 0:21-cv-00013-SWS Document 40 Filed 05/10/21 Page 2 of 5




proposed briefing plan – encompassing page limitations and briefing deadlines – on Petitioners’

forthcoming motion for preliminary injunction.

         In support of proceeding in the manner proposed, Petitioners submit the following

description of their challenge (which Federal Defendants do not join):

                   1.   On March 17, 2021, Petitioners filed their operative complaint in this action.

         Petitioners allege that federal defendants’ have cancelled oil and gas lease sales that the

         Bureau of Land Management (“BLM”) State Offices had previously been scheduled to

         conduct. Petitioners assert that these cancellations violate the Secretary of the Interior’s

         statutory obligations and were implemented in an arbitrary and capricious manner. Federal

         defendants deny Petitioners’ allegations and contend that the cancellations conform with

         all applicable law.

                   2.   Petitioners anticipate challenging numerous substantive and procedural

         flaws that Petitioners allege undermine the validity of federal defendants’ cancellation of

         lease sales. Petitioners contend that the manner in which federal defendants have cancelled

         the lease sales is contrary to multiple laws, including provisions of the Mineral Leasing

         Act, the Federal Land Policy Management Act, the National Environmental Policy Act,

         and the Energy Policy Act. Petitioners also contend that cancellation of the lease sales is

         invalid as a matter of administrative law because the cancellations are not supported by

         substantial evidence and are inadequately explained.

                   3.   Petitioners also assert that additional pages will be necessary to provide the

         factual background applicable to the cancellation of lease sales in multiple BLM State

         Offices and to describe the complex statutory background that serves as context for the

         Department of the Interior’s oil and gas leasing program.



                                                 -2-
4836-6035-3001.1
            Case 0:21-cv-00013-SWS Document 40 Filed 05/10/21 Page 3 of 5




         Because of the numerous factual and legal issues that Petitioners’ preliminary injunction

motion is likely to present, the parties jointly propose the following briefing plan which includes

briefs that exceed the page limitations that would otherwise apply under Local Rules 7.1(b)(2)(B)

and 7.1(b)(2)(C) and incorporates filing deadlines beyond those that would otherwise apply under

Local Rules 7.1(b)(2)(A) and 7.1(b)(2)(C).

                  Petitioners to file a motion for preliminary injunction up to thirty-five (35) pages in

                   length

                  Within twenty-eight (28) days from the filing of Petitioners’ motion, federal

                   defendants may file a response to Petitioners’ motion up to forty (40) pages in

                   length

                  Within ten (10) days of federal defendants’ filing of a response memorandum,

                   Petitioners may file a reply in support of Petitioners’ motion up to fifteen (15) pages

                   in length

         Because proceeding in the manner proposed is both reasonable and necessary to ensure

that the complex substantive and procedural issues Petitioners’ motion is anticipated to present are

adequately addressed and properly submitted to the Court, the parties jointly request the Court

grant this motion and adopt the briefing plan described in the previous paragraph.




                                                    -3-
4836-6035-3001.1
            Case 0:21-cv-00013-SWS Document 40 Filed 05/10/21 Page 4 of 5




         Submitted respectfully this 10th day of May, 2021,



 /s/ Mark S. Barron                               JEAN E. WILLIAMS
 L. Poe Leggette (Wyo. Bar No. 7-4652)            Acting Assistant Attorney General
 Mark S. Barron                                   Environment & Natural Resources Division
 Alexander K. Obrecht (Wyo. Bar No. 7-5542)       United States Department of Justice
 BAKER & HOSTETLER LLP
 1801 California Street, Suite 4400               /s/ Michael S. Sawyer
 Denver, Colorado 80202                           MICHAEL S. SAWYER
 Telephone: 303.861.0600                          Trial Attorney, Natural Resources Section
 Facsimile: 303.861.7805                          Ben Franklin Station, P.O. Box 7611
 pleggette@bakerlaw.com                           Washington, D.C. 20044-7611
 mbarron@bakerlaw.com                             Telephone: (202) 514-5273 (Sawyer)
 aobrecht@bakerlaw.com                            Fax:        (202) 305-0506
                                                  Email:      michael.sawyer@usdoj.gov
 Attorneys for Petitioners
                                                  Counsel for Federal Defendants




                                               -4-
4836-6035-3001.1
            Case 0:21-cv-00013-SWS Document 40 Filed 05/10/21 Page 5 of 5




                                   CERTIFICATE OF SERVICE

         I hereby certify that on May 10, 2021, a copy of the foregoing JOINT MOTION TO

ADOPT BRIEFING PLAN ON MOTION FOR PRELIMINARY INJUNCTION was

electronically filed with the Clerk of the Court using the CM/ECF system, which will send

notification of such filing to all counsel of record.




                                                        /s/ Mark S. Barron
                                                        Mark S. Barron




                                                 -5-
4836-6035-3001.1
